DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 4/11/2022, wherein claims 1-16 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/06/2022 and 01/11/2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 as amended recites the compound of formula 1 but excludes the following compounds

    PNG
    media_image1.png
    162
    199
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    157
    200
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    154
    195
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    151
    197
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    146
    194
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    168
    197
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    160
    199
    media_image7.png
    Greyscale
.
While these compounds are encompassed by the scope of formula 1, they are not described in the application as originally filed. The compound as claimed therefore represents a new matter that does not have support from the original disclosure. “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).” See MPEP § 2163.05 (B)(II).
Claim Rejections over Prior Art
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Unless stated otherwise, rationales for the following claim rejections were explained in the Office action dated 01/11/2022.
Claim Rejections - 35 USC § 102
Claims 1-5, 7-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/218079 A1 to Hatakeyama et al.
The claimed compound is anticipated by compound 1-3847, which is not excluded from claim 1:

    PNG
    media_image8.png
    203
    218
    media_image8.png
    Greyscale
.
The correspondence between this compound and the compound of formula 1 of claim 1 is as follows: X1 = S, A1 = substituted aromatic ring, Y1 = substituted aryl group, Y2 = H, Z1 = alkyl, R11 = substituted amine group, (R3)r1 forms a fused aliphatic ring with alkyl substituents.
Claim Rejections - 35 USC § 103
Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/218079 A1 to Hatakeyama et al.
Allowable Subject Matter
Claim 6 is allowed.	
Examiner’s Other Comments
EP 3660024 A1 discloses compound 166:

    PNG
    media_image9.png
    216
    216
    media_image9.png
    Greyscale
  .
This compound does not have the Y1 and Y2 features of the claimed compound. 
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive because the amendment fails to overcome WO 2020/218079 A1 to Hatakeyama et al. as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/ Primary Examiner, Art Unit 1762